UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22417 Destra Investment Trust (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Name and address of agent for service) Registrant's telephone number, including area code:1-630-241-4200 Date of fiscal year end:September 30 Date of reporting period:March 31, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra Dividend Total Return Fund Semi-Annual Report March 31, 2014 Table of Contents Shareholder Letter 3 Discussion of Fund Performance 4 Portfolio Manager Letter 6 Fund Risk Disclosures 8 Overview of Fund Expenses 10 Portfolio of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 18 Board Considerations Regarding the Approval of the Investment Management Agreement and Investment Sub-Advisory Agreement 22 Board of Trustees and Officers 24 General Information 31 Not FDIC or Government Insured, No Bank Guarantee, May Lose Value 2 Dear Shareholder, The six month period ended March 31, 2014 saw the US equity market, as measured by the S&P 500 Index, gain 12.51%. However, the road to that result was comprised of two distinctly different periods. The fourth quarter 2013 saw the S&P 500 Index gain 10.51%, fueled by increased investor optimism and stronger economic data, including an increase in consumer spending and an improved labor market. The fourth quarter was also a period in which non-dividend paying and lower quality stocks outperformed dividend paying and higher quality stocks. The Federal Reserve’s announcement that it would begin to taper its securities purchases, along with improving economic data, helped push interest rates up during the fourth quarter. The yield on the 30 year Treasury rose to just under 4%, while the yield on the 10 year Treasury rose to just over 3%. The first quarter 2014 saw a reversal of the trends that dominated the fourth quarter 2013. Investor optimism faded on disappointing employment and spending data. Dividend paying and higher quality stocks outperformed non-dividend paying and lower quality stocks in the quarter. Severe winter weather also had an adverse impact on economic activity. Equity markets experienced increased trading volatility. The US equity markets sold off in January 2014, then recovered in February and March 2014 to post a modest gain of 1.81% for the quarter ended March 31, 2014. In the first quarter of 2014 Treasury yields also experienced a reversal of trends that dominated the fourth quarter of 2013 as the yield on the 30 year Treasury fell to just under 2.75% and the yield on the 10 year Treasury fell to just over 3.50%. Investors seeking refuge from trading volatility in the equity markets paired with mixed economic data contributed to a rally in the 10 and 30 year Treasury in the first quarter of 2014. The Destra Dividend Total Return Fund posted solid performance for the six month period ended March 31, 2014. Our investment manager continues to adhere to their investment strategy and focus on attempting to limit downside risk when markets are down while participating in the upside when markets go up. This semi-annual report should provide you with information on your Fund’s performance and other insights regarding the Fund’s investment strategy and management. As always, we believe you have a better chance of achieving your investment goals if you adhere to a well thought out investment plan. Thank you for choosing the Destra Dividend Total Return Fund. Sincerely, Peter Amendolair Chief Investment Officer Destra Capital Advisors LLC Index Definition S&P 500 Index – a capitalization weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. 3 DESTRA DIVIDEND TOTAL RETURN FUND DISCUSSION OF FUND PERFORMANCE Destra Dividend Total Return Fund as of March 31, 2014 Inception Date:August 10, 2011 Inception Date: November 1, 2011 Share Class 6 months 1 year Life of Fund Share Class 6 months 1 year Life of Fund A at NAV 9.38% 13.07% 53.53% C at NAV 8.93% 12.18% 36.14% A with Load 3.10% 6.58% 44.66% C with Load 7.93% 11.18% 36.14% I at NAV 9.53% 13.40% 54.91% S&P 500 Index 12.51% 21.86% 69.31% S&P 500 Index 12.51% 21.86% 57.60% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. Class A shares have a maximum sales charge of 5.75% and a 12b-1 fee of .25%. Class C shares have a maximum deferred sales charge of 1.00% and a 12b-1 fee of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than one year are not annualized. Returns over one year are cumulative. Fund returns include the reinvestment of distributions. The Dividend Total Return Fund’s estimated total annual operating expense ratios, gross of any fee waiver or expense reimbursement, were anticipated to be 2.13% for Class A, 2.82% for Class C, and 1.80% for Class I shares. There is a voluntary fee waiver currently in place for the Fund through February 1, 2022, to the extent necessary to keep the Fund’s operating expense ratios from exceeding 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares. Without this expense cap, actual returns would be lower. S&P 500 Index – a capitalization weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A Shares have a maximum sales charge of 5.75% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses, or other costs. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 4 DESTRA DIVIDEND TOTAL RETURN FUND DISCUSSION OF FUND PERFORMANCE, CONTINUED As of March 31, 2014 Top 10 Holdings as of 3/31/14 % of Total Investments Enterprise Products Partners LP 4.3% Merck & Co., Inc. 4.1% General Electric Co. 4.0% Intel Corp. 3.6% Potash Corp. of Saskatchewan, Inc. 3.3% Johnson & Johnson 3.3% Energy Transfer Partners LP 3.2% Energy Transfer Equity LP 3.1% The Williams Cos., Inc. 3.1% American Water Works Co., Inc. 3.1% Portfolio Characteristics Fund Index Number of Holdings 43 Average Market Cap $83.1 bil $35.4 bil Price to Earnings Ratio 16.0x 17.4x Price to Book Ratio 3.6x 4.0x Master Limited Partnerships 18.7% N/A Holdings sectors and security types are subject to change without notice. There is no assurance that the investment process will lead to successful investing. Glossary Number of Holdings: The total number of individual securities held by the Fund or covered in the index. Price to Earnings Ratio: A valuation ratio of current share price compared to its per-share operating earnings over the previous four quarters. Average Market Capitalization: The average of market capitalization (market price multiplied by the number of shares outstanding) of the stocks in the portfolio. Price to Book: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. 5 DESTRA DIVIDEND TOTAL RETURN FUND DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO MANAGER LETTER Fund Snapshot The Destra Dividend Total Return Fund (the “Fund”) is sub-advised by investment manager Miller/Howard Investments, Inc. (“Miller/Howard”). The Fund’s investment objective is to seek long-term total return and current income. Miller/Howard has been managing income oriented equity strategies since 1991. It believes that financially strong stocks with rising dividends offer the prospects of consistent performance as well as potential added value. Its research shows that dividends can be large contributors to total returns, and that by focusing on companies with a consistent track record of increasing their dividends, investors have an opportunity to generate superior risk-adjusted performance over time. To accomplish this goal the Fund will, in normal markets, seek to invest at least 80% of its net assets in income producing equity securities. The securities in which the Fund may invest include common stocks, preferred shares, convertible securities, warrants, shares of other investment companies and securities, or other instruments whose price is linked to the value of common stock, depository receipts, and securities of master limited partnerships (MLPs). The Fund may invest up to 20% of its assets in securities denominated in non-U.S. dollar currencies, and up to 25% of its assets in MLPs. The following report is Miller/Howard’s review of the Fund’s performance over the six months comprising the semi-annual reporting period and an outlook for the markets the Fund invests in going forward. How did the Fund perform during the period of October 1, 2013—March 31, 2014? During the six-months ended March 31, 2014, the Fund’s Class A shares had a total return of 9.38% based on Net Asset Value (“NAV”), the Class I shares had a total return of 9.53% on NAV and the Class C shares had a total return of 8.93% on NAV. During the period surveyed, the Fund’s benchmark, the S&P 500 Index, returned 12.51%. S&P 500 Index is a capitalization-weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. What were the significant events affecting the economy and market environment during the period surveyed? Stocks rallied sharply in the fourth quarter of 2013 following the resolution of the Federal government’s partial shutdown and a détente in the debt ceiling negotiations. The rally was further aided by a growing perception that the “tail” risks of another economic meltdown, similar to that which occurred in 2008-2009, were retreating. Through the period, the economy continued to grow, though the pace was bounded on both sides by strong headwinds and tailwinds. Persistent headwinds precluding economic escape velocity were, and continue to be: aging demographics, muted real wage growth, increased out-of-pocket health care expenses, slowing home price appreciation, sovereign debt burdens and weather. On the flipside, several factors have kept the economy from relapse, including population growth, increased worker productivity, low interest rates and muted energy price inflation. By the beginning of 2014, market P/E multiples had returned to historic average levels, indicating a higher likelihood that further stock price appreciation would track underlying earnings growth, rather than sentiment driven multiple inflation. Indeed that is what occurred. As the first quarter came to a close, lingering uncertainty regarding the trajectory of corporate earnings contributed to increased trading volatility. However, stock prices slowly moved upward which paralleled the slow growth in first quarter corporate earnings. How did the aforementioned events affect the Fund? In the fourth quarter of 2013, higher dividend stocks underperformed relative to non-dividend paying stocks by more than historical norms. Yet portfolio stock prices did appreciate along with the broad advance in the equity markets, pushing portfolio yield down slightly. The beginning of 2014 witnessed a marked shift in investors’ preference for high multiple momentum stocks, most of which pay no dividend. While these stocks were high fliers in 2013, some gave up nearly half their total value in the first quarter, as investors reassessed the merits of these hopeful, yet unproven business models. On a relative basis, this sentiment reversal benefitted stocks held in the Fund, which are typically chosen for their less volatile earnings profile, lower debt levels and higher current yields. The Fund’s stocks did not run up as fast as the market in the fourth quarter, and held their gains in the first quarter as the market cadence took a turn towards quality. 6 DESTRA DIVIDEND TOTAL RETURN FUND DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO MANAGER LETTER, CONTINUED Which holdings contributed to the Fund’s performance during the period surveyed? Among the largest contributors to the Fund’s performance during the 6-month period was Energy Transfer Equity LP (3.09% of Net Assets), a general partner of a series of energy limited partnerships that own oil & natural gas transport and processing assets across the United States, including a permitted but not yet constructed liquefied natural gas export terminal. Drug giant Merck & Co. Inc. (4.06% of Net Assets) rose during the period, aided by investor enthusiasm for a growing drug pipeline. And lastly, diversified oil & natural gas pipeline, storage and processing company Enterprise Products Partners LP (4.28% of Net Assets) delivered strong performance. This company continues to grow its multi-year contract-backed backlog of high return ‘bolt-on’ pipeline projects. Which holdings detracted from the Fund’s performance during the period surveyed? Offshore drilling company Seadrill Ltd. (2.57% of Net Assets) dragged on the Fund’s performance. While results have been strong, and Seadrill Ltd. possesses the newest fleet of assets in the offshore contract drilling industry, the stock has been negatively impacted by some investors’ concerns that the contract pricing will become weaker in the latter half of 2015, as some global major oil companies have announced intentions to adopt more disciplined exploration budgets in the future. This remains to be seen, as the pressure continues to develop new resources at current commodity prices. At the moment, Seadrill Ltd. appears capable of supporting its sizable dividend, and we continue to monitor longer-term industry developments. These same uncertainties plagued shares of Ensco PLC (1.70% of Net Assets), a competitor to Seadrill Ltd. in this market, and another portfolio laggard. Finally, diversified oil & gas pipeline company Kinder Morgan Partners LP (2.70% of Net Assets) underperformed. Though Kinder Morgan Partners LP has performed quite well for over two decades, and is among the leading names in North American energy, there have been some concerns that it may prove difficult for the company to continue to grow, given its size. What is your outlook for the asset classes in which the Fund invests? By the end of the period, market P/E multiples had returned to historic normal levels, suggesting the increasing likelihood that future returns of the market, including those stocks held in the Fund, may be more driven by trends in underlying corporate earnings, rather than rapid sentiment shifts, as has been predominantly the case for the last four years. The most likely scenario in our view is a continuation of a slow-growing economy and the likelihood for near-record low interest rates. On this point, with most developed nation’s governments deeply in debt, a theoretical rise in interest rates would have significant negative impacts on governments’ abilities to both pay higher interest on their debts while continuing to fund the massive programs and services that themselves form a major part of the economy. Cutting back on these in size would likely precipitate a recession, and augur lower rates. Thus, the stars appear aligned for continued slow growth and low rates. Investors’ desire for ‘unfixed income’ — yield-oriented equities that also offer the possibility of rising dividends – remains the focus as we manage the Fund. 7 DESTRA DIVIDEND TOTAL RETURN FUND FUNDS RISK DISCLOSURES – DESTRA DIVIDEND TOTAL RETURN FUND This document may contain forward-looking statements representing Destra’s, the portfolio managers’ or sub-adviser’s beliefs concerning futures operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s, the portfolio managers’ or sub-adviser’s control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. Some important risks of the Destra Dividend Total Return Fund are: PRINCIPAL RISKS Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Active Management Risk—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. Currency Risk—Since a portion of the Fund’s assets may be invested in securities denominated foreign currencies, changes in currency exchange rates may adversely affect the Fund’s NAV, the value of dividends and income earned, and gains and losses realized on the sale of securities. Depositary Receipts Risk—Depositary receipts may be less liquid than the underlying shares in their primary trading market. Any distributions paid to the holders of depositary receipts are usually subject to a fee charged by the depositary. Holders of depositary receipts may have limited voting rights, and investment restrictions in certain countries may adversely impact the value of depositary receipts because such restrictions may limit the ability to convert equity shares into depositary receipts and vice versa. Such restrictions may cause equity shares of the underlying issuer to trade at a discount or premium to the market price of the depositary receipts. Derivatives Risk—The use of derivatives such as options entail certain execution, market, liquidity, hedging and tax risks. If the investment adviser’s prediction of movements in the direction of the securities, foreign currency, interest rate or other referenced instruments or markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies. The Fund will be subject to risks that include, among other things, the risk of default and insolvency of the obligor of such asset, the risk that the credit of the obligor or the underlying collateral will decline or the risk that the common stock of the underlying issuer will decline in value. Dividend Income Risk—Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such stock. Therefore, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future. In such an event, the yield on the Fund’s dividend paying equity securities would be adversely affected. Depending upon market conditions, income producing equities that meet the Fund’s investment criteria may not be widely available and/or may be highly concentrated in only a few market sectors. This may limit the ability of the Fund to achieve its investment objective. Energy Companies Risk—The Fund invests in energy companies, including pipeline and gas distribution companies. General problems of energy companies include volatile fluctuations in price and supply of energy fuels, international politics, terrorist attacks, reduced demand as a result of increases in energy efficiency and energy conservation, the success of exploration projects, clean-up and litigation costs relating to oil spills and environmental damage, and tax and other regulatory policies of various governments. Natural disasters such as hurricanes in the Gulf of Mexico will also impact energy companies. Equity Securities Risk—Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Financial Services Companies Risk—The Fund invests in financial services companies. Financial services companies may include banks, thrifts, brokerage firms, broker/dealers, investment banks, finance companies and companies involved in the insurance industry. Banks, thrifts and their holding companies are especially subject to the adverse effects of economic recession; government regulation; decreases in the availability of capital; volatile interest rates; portfolio concentrations in geographic markets and in commercial and residential real estate loans; and competition from new entrants in their fields of business. Foreign Investment Risk/Emerging Markets Risk—Because the Fund can invest its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. Foreign markets may be smaller, less liquid and more volatile than the major markets in the United States, and as a result, Fund share values may be more volatile. Trading in foreign markets typically involves 8 DESTRA DIVIDEND TOTAL RETURN FUND FUNDS RISK DISCLOSURES – DESTRA DIVIDEND TOTAL RETURN FUND, CONTINUED higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. These additional risks may be heightened for securities of companies located in, or with significant operations in, emerging market countries. In addition, the European financial markets have recently experienced volatility and adverse trends due to concerns about economic downturns in, or rising government debt levels of several European countries. These events may spread to other countries in Europe, including countries that do not use the Euro. These events may affect the value and liquidity of certain of the Fund’s investments. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the annual fund operating expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s annual fund operating expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. Health Care Companies Risk—The Fund invests in health care companies, including those that are involved in medical services or health care, including biotechnology research and production, drugs and pharmaceuticals and health care facilities and services, and are subject to extensive competition, generic drug sales or the loss of patent protection, product liability litigation and increased government regulation. Research and development costs of bringing new drugs to market are substantial, and there is no guarantee that the product will ever come to market. Health care facility operators may be affected by the demand for services, efforts by government or insurers to limit rates, restriction of government financial assistance and competition from other providers. Information Technology Companies Risk—Information technology companies are generally subject to the risks of rapidly changing technologies, short product life cycles, fierce competition, aggressive pricing and reduced profit margins, loss of patent, copyright and trademark protections, cyclical market patterns, evolving industry standards and frequent new product introductions. Information technology companies may be smaller and less experienced companies, with limited product lines, markets or financial resources and fewer experienced management or marketing personnel. Information technology company stocks, particularly those involved with the Internet, have experienced extreme price and volume fluctuations that often have been unrelated to their operating performance. Investment Risk—When you sell your shares of the Fund, they could be worth less than what you paid for them. Therefore, as with any mutual fund investment, you may lose some or all of your investment by investing in the Fund. Market Risk and Selection Risk—Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will underperform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Master Limited Partnership Risk and Sector Risk—An investment in units of master limited partnerships (“MLPs”) involves certain risks which differ from an investment in the securities of a corporation. Holders of MLP units have limited control and voting rights on matters affecting the partnership. In addition, there are certain tax risks associated with an investment in MLP units and the potential for conflicts of interest exist between common unit holders and the general partner, including those arising from incentive distribution payments. The benefit the Fund derives from investment in MLP units is largely dependent on the MLPs being treated as partnerships and not as corporations for federal income tax purposes. If an MLP were classified as a corporation for federal income tax purposes, there would be reduction in the after-tax return to the Fund of distributions from the MLP, likely causing a reduction in the value of the Fund’s shares. MLP entities are typically focused in the energy, natural resources and real estate sectors of the economy. A downturn in the energy, natural resources or real estate sectors of the economy could have an adverse impact on the Fund. At times, the performance of securities of companies in the energy, natural resources and real estate sectors of the economy may lag the performance of other sectors or the broader market as a whole. Utilities Companies Risk—The Fund invests in utilities companies. Utilities companies are subject to the imposition of rate caps, increased competition due to deregulation, the difficulty in obtaining an adequate return on invested capital or in financing large construction projects, the limitations on operations and increased costs and delays attributable to environmental considerations, and the capital market’s ability to absorb utility debt. In addition, taxes, government regulation, international politics, price and supply fluctuations, volatile interest rates and energy conservation may cause difficulties for utilities. Utilities issuers have been experiencing certain of these problems to varying degrees. Investors should consider the investment objective and policies, risk considerations, charges and ongoing expenses of an investment carefully before investing. The prospectus contains this and other information relevant to an investment in the Fund. Please read the prospectus carefully before investing. To obtain a prospectus, please contact your investment representative or Destra Capital Investments LLC at 877-855-3434 or access our website at destracapital.com. 9 OVERVIEW OF FUND EXPENSES As of March 31, 2014 (unaudited) As a shareholder of the Destra Investment Trust, you incur advisory fees and other fund expenses. The expense examples below (the “Example”) are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period 9/30/13 to 3/31/14” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 9/30/13 Ending Account Value 3/31/14 Annualized Expense Ratios During the
